DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 2, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ware (US 2007/0261832).
Ware discloses a unitary, single-piece heat exchanger 10, the heat exchanger comprising:  a main body (housing, see paragraph 0026) defining a first fluid inlet port 100, a first fluid outlet port 102, a second fluid inlet port 104, and a second fluid outlet port 106, wherein each of the first and second fluid inlet ports and first and second fluid outlet ports are integrally formed with the main body; a plurality of plates 18A and 18B in a stacked arrangement and integrally formed with the main body, the plates defining fluid channels therebetween [0022]; a plurality of manifolds integrally formed with the main body, the manifolds comprising:  a first inlet manifold 24 configured to receive a first fluid from the first fluid inlet [0029], a first outlet manifold 26 configured to send the first fluid to the first fluid outlet port [0029], a second inlet manifold 28 configured to receive a second fluid from the second fluid inlet port, and a second outlet manifold 30 configured to send the second fluid to the second fluid outlet port [0029]; wherein at least one of the plurality of manifolds is defined within an interior wall 98, and the interior wall provides a surface area of the heat exchange.  Ware does not disclose the interior wall 
4.	All of the non-elected claims must be cancelled if and when this case goes to allowance.
Allowable Subject Matter
5.	Claims 3-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of Hermida Dominguez et al. is pertinent to the Applicant’s invention.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Davis Hwu whose telephone number is (571)272-4904.
Examiner interviews are available via telephone.  To schedule an interview, applicant encouraged to call the examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVIS D HWU/Primary Examiner, Art Unit 3763